FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLlJMBIA AUG 2 4 2!".2
m U.S. l;`i:-‘..s'it,

) Bankruptc‘~.r= "'"
MICHAEL K. CIACCI, )
)
Plaintiff, )
)

v. ) CiVil Action No. 12-1083
)
UNITED STATES, et al., )
)
Defendants. )
)
MEMORANDUM OPINION

By Order entered on June 29, 2012, within 30 days plaintiff was ordered to submit a
certified copy of his trust fund account statement (or institutional equivalent), including the
supporting ledger sheets, for the six-month period immediately preceding the filing of this
pleading, obtained from the appropriate official of each prison at which plaintiff is or was
confined.z 28 U.S.C. § l9l5. The deadline has passed. Although plaintiff has submitted an
additional document titled "Amended Complaint; Motion for Appointed Counsel; Motion to

Compel United States Officers Perforrn Duty Owed; Damages and Jury Trial Demanded," to

 
 
  

date, he neither has submitted the required financial 

Ya.€gn to pr eed in forma pauperis and will

a 10 nor has paid the $350.00 filing
fee. Accordingly, the Court will deny his ap

dismiss the complaint without prej udice. ,,

DATE;Y//,y  z

United States District Judge

Petitioner was detained at the D.C. Jail at the time he filed his petition for a writ of habeas corpus.